        Case 6:20-cv-01035-DDC-ADM Document 42 Filed 11/19/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


D.M., a Minor, by and Through Her Mother
and Natural Guardian, KATIE DATES,

                                Plaintiff,

        vs.                                            Case No. 20-CV-01035-DDC-ADM

FPKS APARTMENTS, LLC, d/b/a EMERY
GARDENS,

                                Defendant.



               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


        COME NOW the plaintiffs, Destiny Moore (a/k/a D.M.), a minor at the time of the incident

but who reached the age of majority on November 12, 2020, and her mother, Katie Dates who

brought this action on behalf of her minor daughter, by and through their attorneys of record,

Patrick A. Turner of DeVaughn James Injury Lawyers, and defendant FPKS Apartments, LLC,

d/b/a Emery Gardens, by and through its attorneys of record, Jerry D. Hawkins of Hite, Fanning

& Honeyman L.L.P., and notify the Court that IT IS HEREBY STIPULATED AND AGREED,

by and between the parties, that this action shall be dismissed with prejudice pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure with each party to bear its own costs and

fees.

        Dated this 19th day of November, 2020.

AGREED AND APPROVED:


        /s/ Patrick A. Turner
Patrick A. Turner, #23437
    Case 6:20-cv-01035-DDC-ADM Document 42 Filed 11/19/20 Page 2 of 2




Richard W. James, #19822
DeVAUGHN JAMES INJURY LAWYERS
3241 North Toben
Wichita, KS 67226
pturner@devaughnjames.com
rjames@devaughnjames.com
Attorneys for Plaintiff




       /s/ Jerry D. Hawkins
Jerry D. Hawkins, #18222
HITE, FANNING & HONEYMAN L.L.P.
100 North Broadway, Suite 950
Wichita, KS 67202-2209
hawkins@hitefanning.com
Attorneys for Defendant




                                  -2 -
